STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

GERRY       SUSAN       KHODER          AND                                                  NO.     2021      CW   1426
IBRAHIM       KHODER


VERSUS


ZHOU    JIAN        PING         AND    AL    SULTAN                                         FEBRUARY         14,   2022
GREEK AND          LEBANESE
RESTAURANT,             LLC




In   Re:           Zhou          Jian        Ping     and     Jefferson           View Shopping Center of
                   Baton           Rouge,         LLC,   applying          for     supervisory writs, 19th
                   Judicial             District             Court,      Parish         of    East       Baton      Rouge,

                   No.       657386.




BEFORE:            McCLENDON,                WELCH,      AND       THERIOT,       JJ.


        WRIT        NOT          CONSIDERED.                 This     court       requires          a    copy       of    the
transcript              of       the    September            27,    2021     hearing          on    the       motion      for

summary           judgment.                  Supplementation                of     this        writ       application

and/   or     an        application                for       rehearing        will           not    be    considered.

Rules        2- 18.     7        and    4-   9,     Uniform          Rules        of    Louisiana             Courts       of

Appeal.


        In        the       event       relators         seek       to     file    a    new        application           with

this       court,           it     must      contain          the     missing          item    noted          above,      and

must  comply with                      Rule       2- 12. 2    of     the    Uniform           Rules      of    Louisiana
Courts of Appeal.                      Any new        application must                  be    filed on         or   before
March       15,    2022,           and must         contain a         copy of this             ruling.

                                                               PMC
                                                               JEW



        Theriot,             J.,       dissents and would deny the writ.




COURT       OF APPEAL,             FIRST          CIRCUIT




       DEPUTY           LERK       OF    COURT
              FOR       THE       COURT